DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 11/30/2020, adding newly presented limitations, is acknowledged.

The objection to claim 43 is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 11/30/2020.

The rejection of record under 35 U.S.C. § 112 is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 11/30/2020.

The rejection- of record under 35 U.S.C. § 103 is maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 11/30/2020, adding newly presented limitations, as set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-38, 40-41, 43, and 46-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valeri et al (Transfusion, 40:1341-1345 (2000), IDS-NPL) in view of Purmal et al (US 2005/0074743, IDS-US) and Valeri et al (Transfusion, 21(2):138-149 (1981), hereinafter Valeri2).
Valeri teaches a method of transfusing an autologous blood component comprising: 1) incubating red blood cells (RBCs) with an RBC enhancement solution comprising: 11 g/L pyruvate; 26.8 g/L inosine; 0.68 g/L adenine; 10 g/L dibasic sodium phosphate (anhydrous); and 4 g/L monobasic sodium phosphate (monohydrate) at 37ºC for 1 hour to form a treated RBC composition; and 2) administering the treated RBC composition to a subject. (Abstract; page In vivo measurements). 
Valeri also teaches “[o]utdated O D+ and O D– RBCs can be salvaged by a process of biochemical treatment with pyruvate, inosine, phosphate, and adenine. The biochemically modified RBCs can undergo transfusion after washing or can be frozen with glycerol and stored at –80°C, thawed and washed, and then stored for 24 to 72 hours at 4°C in a sodium chloride and glucose solution.” (Page 1344, Discussion). Valeri teaches biochemical treatment with the RBC enhancement solution advantageously improved p50 levels in the treated RBC composition to slightly higher than the normal values, i.e., those of fresh blood. (Page 1343, second column, Results).   
Valeri teaches measuring RBC p50 levels prior to transplantation (page 1343, second column, Results). The reference does not explicitly teach measuring the p50 of the treated RBC composition during incubating, wherein the p50 determines the incubating period, or administering the treated RBC composition to a subject if the p50 of the treated RBC composition is at least equal to the p50 of fresh blood. 
However, Purmal teaches p50 levels serve as an indicator of the suitability of stored cells for transfusion. (¶ 0002). Regarding instant claim 37, Purmal further teaches measuring p50 levels in RBCs before treatment with an RBC enhancement solution. (FIG. 2; ¶ 0111). As such, it would have been obvious at the time of invention to measure the p50 levels of the treated RBCs taught by Valeri during the incubation with the enhancement solution in order to advantageously determine the suitability of the RBCs for transplantation, i.e., having a p50 at least equal to the p50 of fresh blood, as well as the need for additional incubation if the p50 value indicated the RBCs were not yet suitable for transplantation. It would have been obvious to e.g., 30 to 90 minutes) required to render RBCs suitable for transplantation with a reasonable expectation of success. 
Purmal also teaches:  
The compositions are mixed with the biological sample for a desired length of time.  When the biological sample includes RBCs, a suitable time is one hour at 23ºC to 37ºC, although shorter times such as 1 min, 20 min, 30 min, 40 min or 50 min also may be suitable.  Longer incubation times include 2 hr, 3 hr, 4 hr, 5 hr, 6 hr, 7 hr, 8 hr, 10 hr, 12 hr, 15 hr, 20 hr, 24 hr, 2 days, 3 days, and so on.  Generally, longer incubation times are used with lower incubation temperatures. (¶ 0102).

As such, Purmal provides an additional motivation to measure the p50 during incubation in order to advantageously determine the minimal time required to obtain a p50 value indicating the treated RBCs are suitable for transplantation
Regarding instant claim 41, as discussed above, Valeri teaches an enhancement solution comprising: 11 g/L pyruvate; 26.8 g/L inosine; 0.68 g/L adenine; 10 g/L dibasic sodium phosphate (anhydrous); and 4 g/L monobasic sodium phosphate (monohydrate), while instant claim 41, as amended, requires 27 g/L inosine, 11 g/L pyruvate, 0.7 g/L adenine, and 21 g/L sodium phosphate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
At a minimum, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal amount of inosine, pyruvate, adenine, and sodium phosphate for use in the method taught by Valeri and Purmal to advantageously maximize RBS rejuvenation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 Regarding the amount of sodium phosphate recited by instant claims 36 and 40-41, as discussed above, Valeri teaches an RBC enhancement solution comprising 10 g/L dibasic sodium phosphate (anhydrous) and 4 g/L monobasic sodium phosphate (monohydrate), while instant claim 36 requires at least 17 g/L of sodium phosphate, instant claim 40 requires 17 g/L to 23 g/L of sodium phosphate, and instant claim 41 requires 21 g/L of sodium phosphate.
However, Purmal also teaches RBC enhancement solutions comprising monobasic and dibasic sodium phosphate:
Sodium phosphate dibasic is present in the treatment solution at a concentration of about 0.4 to about 40 grams/liter, e.g., about 2.5 to about 5.5 grams/liter, or preferably about 3.5 to about 4.5 grams/liter. A particularly preferred concentration of dibasic sodium phosphate in the solution is about 4.0 grams/liter. Sodium phosphate monobasic is present in the treatment solution at a concentration of about 0.16 to about 16 grams/liter, e.g., about 1.0 to about 2.2 grams/liter or preferably about 1.4 to about 1.8 grams/liter. A particularly preferred concentration of monobasic sodium phosphate in the solution is about 1.6 grams/liter. (¶ 0042).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 At a minimum, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal amount of monobasic and dibasic sodium phosphate for use in the method taught by Valeri and Purmal to advantageously maximize RBS rejuvenation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Purmal also teaches the enhancement solution can be mixed with the RBCs for a desired length of time, e.g., at one hour at 23° C to 37° C. (¶ 0102). The references do not explicitly teach mechanically agitating the mixture of RBCs and enhancement solution. However, it would have been obvious at the time of invention to mechanically agitate the mixture taught by Valeri and Purmal because Valeri2 teaches a RBCs and enhancement solution can be agitated by a mechanical pump. (Page 141, first column). One of ordinary skill in the art would have been motivated to modify Valeri and Purmal in view of Valeri2 with a reasonable expectation of success in order to advantageously ensure thorough mixing of the RBCs and enhancement solution. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valeri, Purmal, and Valeri2 as applied to claims 36-38, 40-41, 43, and 46-53 above, and further in view of Smith et al (US 2002/0090623, prior art of record). 
As discussed above, claims 36-38, 40-41, 43, and 46-53 were rendered obvious by the teachings of Valeri, Purmal, and Valeri2. The references do not explicitly teach the blood component is leukoreduced. However, Smith teaches the “FDA has announced publicly that it will require that all cellular blood components transfused in the U.S be leukoreduced (leukodepleted) by the year 2002.  Worldwide, ten countries, including Canada, Britain, France, Portugal, and Germany, have mandated universal leukocyte reduction, and 13 more, including Denmark, Italy, Japan, and New Zealand, are moving toward the practice.” (¶ 0014). One of 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valeri, Purmal, and Valeri2 as applied to claims 36-38, 40-41, 43, and 46-53 above, and further in view of Brake et al (US 3,847,738, prior art of record).
As discussed above, claims 36-38, 40-41, 43, and 46-53 were rendered obvious by the teachings of Valeri, Purmal, and Valeri2. The references do not explicitly teach the sodium phosphate comprises 6.2 g/L, sodium phosphate, monobasic, monohydrate; and 14.6 g/L sodium phosphate, dibasic, heptahydrate. However, as further discussed above, Purmal teaches RBC enhancement solutions comprising monobasic and dibasic sodium phosphate:
Sodium phosphate dibasic is present in the treatment solution at a concentration of about 0.4 to about 40 grams/liter, e.g., about 2.5 to about 5.5 grams/liter, or preferably about 3.5 to about 4.5 grams/liter. A particularly preferred concentration of dibasic sodium phosphate in the solution is about 4.0 grams/liter. Sodium phosphate monobasic is present in the treatment solution at a concentration of about 0.16 to about 16 grams/liter, e.g., about 1.0 to about 2.2 grams/liter or preferably about 1.4 to about 1.8 grams/liter. A particularly preferred concentration of monobasic sodium phosphate in the solution is about 1.6 grams/liter. (¶ 0042).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
At a minimum, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal amount of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is noted that instant claim 36, e.g., does not even require any phosphate. 
Moreover, Brake teaches is was well known at the time of invention to utilize dibasic sodium phosphate heptahydrate in solutions for blood collection and preservation. (Abstract; Example III). As such, one of ordinary skill in the art would have been free to substitute, e.g.,  the anhydrous dibasic sodium phosphate taught by Valeri for the dibasic sodium phosphate heptahydrate taught by Brake with a reasonable expectation of success.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 44  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valeri, Purmal, and Valeri2 as applied to claims 36-38, 40-41, 43, and 46-53 above, and further in view of Heger et al (Vox Sang., 94:48-55 (2008), prior art of record).  
As discussed above, claims 36-38, 40-41, 43, and 46-53 were rendered obvious by the teachings of Valeri, Purmal, and Valeri2. As further discussed above, Purmal teaches incubating, e.g., for one hour at 23°C to 37°C. (¶ 0102). The references do not explicitly teach a drv heat. However, it would have been obvious at the time of invention to utilize a dry heat in the method taught by Valeri, Purmal, and Valeri2 because Heger teaches it was well-known at the time of filing to utilize dry heat ovens to thaw or warm up blood components using commercially 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above.
On page 6 of the Response, Applicant urges “[i]f, as the Office reasons, it would be obvious to use a metabolic indicator such as the p50 of RBCs to determine the incubation period, given Purmal’s teachings it is very curios [sic] that Purmal does not expressly disclose this possibility.” It was assumed Applicant meant “curious” instead of “curios.”
 As discussed above, Purmal explicitly teaches “the levels of ATP, 2,3-DPG and P50 of red blood cells serve as indicators of the suitability of stored cells for transfusion.” (¶ 0002). The instant claims encompass the predicable implementation of a known method to gauge the suitability of RBCs for transplantation of obtain the predicable and advantageous result of gauging the suitability of treated RBCs for transplantation. As discussed above, it would have been obvious to utilize a known method of determining the suitability of RBCs for e.g., 30 to 90 minutes) required to render treated RBCs suitable for transplantation with a reasonable expectation of success.
On page 6 of the Response, Applicant urges “Valeri was published 20 years ago and Purmal was published 15 years ago. Given the duration of time between these publications and the filing of the present application, if it is truly obvious to one of ordinary skill in the art to measure the p50 during the incubation period or to use the p50 to determine the length of incubation, the Office would have found evidence of a publication disclosing these features.”
It is well established that contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Applicant cannot escape the fact that Purmal teaches p50 levels serve as an indicator of the suitability of stored cells for transfusion. (¶ 0002). As discussed above, Purmal teaches:  
The compositions are mixed with the biological sample for a desired length of time.  When the biological sample includes RBCs, a suitable time is one hour at 23ºC to 37ºC, although shorter times such as 1 min, 20 min, 30 min, 40 min or 50 min also may be suitable.  Longer incubation times include 2 hr, 3 hr, 4 hr, 5 hr, 6 hr, 7 hr, 8 hr, 10 hr, 12 hr, 15 hr, 20 hr, 24 hr, 2 days, 3 days, and so on.  Generally, longer incubation times are used with lower incubation temperatures. (¶ 0102).

As such, Purmal provides an additional motivation to measure the p50 during incubation in order to advantageously determine the minimal time required to obtain a p50 value indicating the treated RBCs are suitable for transplantation. 
On page 7 of the Response, Applicant urges, “claim 36 has been amended to recite ‘incubating the blood component and the RBC enhancement composition for a period between 30 minutes and 90 minutes to form a treated RBC composition, including mechanically agitating the mixture during the period.’” This new limitation is rendered prima facie obvious in view of Valeri2 for the reasons set forth above.
. 
Conclusion
NO CLAIMS ARE ALLOWED 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651